OFFICE    OF THE ATTORNEY         GENERAL    OF TEXAS
                             AUSTIN




Hon. mYin      Ii. mcwn,   Jr.
CJ3~!&nal.
         DistriatAttorney
Fort Jorth, Toxae


Dear Sir:
            Oplnlon No. O-1180




                                                 city  orriaers
                                               e prieoner turn-
                                              e berore the wer-
                                              ustice Court,


                                         upon the above state&
                                       hi8 department.
                                       8 0r Criminal   Proaedun,;
                                   8 shall be taxed fop a pulc
                                 t perfomed, or for a aerviee
                                 ly provided by law.
                       0pini0~   mio; 305s   or thi8   dep43h44t
                   ble 18 not entitled to a fee 0r TWO
                    reading a warrant or arrest to a
                 e matorist irein the cnsltodyand under
                 ay Patrolmax&and that a oonstable is
                  ree r0r surmemain
                                  g witnesses unlese ha
act*aallysumoned sucrhwltnessea. We are enolaaing,
herewith, a 00~7 or oanferenee opinion No. 9068 0r this
ilepartrmlt.

       This department&as repeatedly ruled that 401~
stables, and other pea&e eiiloars, are only entitle& to
aoileot rsas for %ervloee a0tuaU.y perform&    Eieespin-
io~e Nom O-106 mid G-768 of this despartzlsnt. Alao see
opl~lan written by Eon. Leon 0. kasee, AssietuitAt&-
ney G%mral dated @amh 5, 19%, addreeeed to Hon. Wl-
tm  Grear Al,    County Attorney, Gi&mt, Texm$ also 444
0pllaioR0r thla d4partr;ent Wx~ttM by &xi. iroesharp,
Aaslstant Attorney General, dated Jun4 14, 1934, addrese-
a& to HOR. LO. Osborn, County Attorney, Cmton, T%x%a.
        IOU nre, thererore,t%sp%Otitilyadvised that
it,ia the 0phion  0r this dbpartnant th4t your qua4ttiaa
shi.aU be anstmwd  in the n4gtMve.

         Tru3tlIq   that this anawBr8 your inquiry,   a. are
                                    V%rftruly rour4




AppROlQJl JUL 31, 1939